FILED
                             NOT FOR PUBLICATION                            JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10353

                Plaintiff - Appellee,            D.C. No. 4:13-cr-00254-RCC

  v.
                                                 MEMORANDUM*
JUAN PASO-ANGELES,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                   John C. Coughenour, District Judge, Presiding**

                              Submitted June 12, 2014***

Before:         McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Juan Paso-Angeles appeals from the district court’s judgment and challenges

his guilty-plea conviction and 24-month sentence for reentry after deportation, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable John C. Coughenour, Senior United States District
Judge for the Western District of Washington, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

(1967), Paso-Angeles’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Paso-Angeles the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Paso-Angeles has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    13-10353